                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

RICKY MATLOCK and                                 )
BRIDGET MATLOCK,                                  )
                                                  )
        Plaintiffs,                               )
                                                  )        Case No.: 3:18-cv-00047
v.                                                )        Judge William L. Campbell, Jr.
                                                  )        Magistrate Alistair Newbern
ROUNDPOINT MORTGAGE SERVICING                     )
CORPORATION; EMBRACE HOME                         )
LOANS, INC.; and LOANCARE, LLC                    )
                                                  )
        Defendants.                               )

ROUNDPOINT MORTGAGE SERVICING CORPORATION’S MOTIONS IN LIMINE

        Comes Now, RoundPoint Mortgage Servicing Corporation (“RoundPoint”), by and

through counsel, and hereby moves to exclude the following categories of evidence (“Motions in

Limine”), which are more specifically detailed in RoundPoint’s memorandum of law

contemporaneously filed herewith:

        1.     MOTION IN LIMINE 1: Great American Insurance Policy (“Lender-Placed

               Insurance Policy”) and Related Testimony;

        2.     MOTION IN LIMINE 2: Letter Responding to Notice of Error by Plaintiffs;

        3.     MOTION IN LIMINE 3: Testimony As To The Ultimate Issue Of Compliance

               With RESPA and Regulation X;

        4.     MOTION IN LIMINE 4: LoanCare’s Policies and Procedures and Servicing

               Agreement;

        5.     MOTION IN LIMINE 5: Testimony of LoanCare’s Corporate Representative

               Regarding Knowledge of RoundPoint’s System;




                                              1

     Case 3:18-cv-00047 Document 125 Filed 08/10/20 Page 1 of 4 PageID #: 2508
       6.     MOTION IN LIMINE 6: Records Of Servicers Other Than RoundPoint That Do

              Not Reference or Concern RoundPoint Including the 2013 Transfer Notice

              Between The Other Servicers;

       7.     MOTION IN LIMINE 7: Any Exhibit Not Disclosed During Discovery;

       8.     MOTION IN LIMINE 8: Any Prior Lawsuits Against RoundPoint;

       9.     MOTION IN LIMINE 9: Offers Of Compromise Or Settlement;

       10.    MOTION IN LIMINE 10: RoundPoint’s Wealth Or Financial Condition;

       11.    MOTION IN LIMINE 11: Records And Documents Not Properly Authenticated

              And For Which A Foundation Is Not Property Laid;

       12.    MOTION IN LIMINE 12: Improper Testimony By Lay Witnesses;

       13.    MOTION IN LIMINE 13: Undisclosed Expert Opinions;

       14.    MOTION IN LIMINE 14: Failure To Call Any Witnesses; and

       15.    MOTION IN LIMINE 15: Hearsay.

                          CERTIFICATE OF CONSULTATION

       Counsel for RoundPoint certifies to consulting with counsel for Plaintiffs on August 10,

2020, by telephone and email regarding these Motions in Limine.

       WHEREFORE, RoundPoint respectfully requests that this Court enter an Order granting

these Motions in Limine consistent with its memorandum of law that is contemporaneously filed

herewith and that RoundPoint incorporates herein by reference.




                                               2

  Case 3:18-cv-00047 Document 125 Filed 08/10/20 Page 2 of 4 PageID #: 2509
                                 Respectfully submitted,

                                 By: /s/Joseph V. Ronderos
                                 Shaun K. Ramey (TN Bar # 035574)
                                 Joseph V. Ronderos (TN Bar # 036179)
                                 McGlinchey Stafford, PLLC
                                 424 Church Street, Suite 2000
                                 Nashville, TN 37219
                                 (615) 762-9041
                                 Fax: (615) 523-1646
                                 Email: sramey@mcglinchey.com
                                 Email: jronderos@mcglinchey.com
                                 Attorneys for RoundPoint Mortgage Servicing
                                 Corporation and Embrace Home Loans, Inc.




                                    3

Case 3:18-cv-00047 Document 125 Filed 08/10/20 Page 3 of 4 PageID #: 2510
                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been forwarded to the

following, by email on this 10th day of August, 2020:

Patrick Barrett, Esq.
Barrett Law Office, PLLC
4205 Hillsboro Pike, Suite 303
Nashville, TN 37215
pbarrett@barrettlawofficetn.com

Henry Todd, Esq.
TODD & SPENCER
404 East College Street
Dickson, TN 37055
henrytoddjr@bellsouth.com

Bret J. Chaness, Esq.
RUBIN LUBLIN TN, PLLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
Attorneys for LoanCare, LLC
bchaness@rubinlublin.com


                                                    /s/ Joseph V. Ronderos
                                                    Joseph V. Ronderos




                                               4

  Case 3:18-cv-00047 Document 125 Filed 08/10/20 Page 4 of 4 PageID #: 2511
